 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          MADIHA MINER,                                CASE NO. C19-0847JLR

11                               Plaintiff,              ORDER STRIKING MOTIONS
                   v.
12
            KING COUNTY SUPERIOR
13
            COURT - JUVENILE,
14
                                 Defendant.
15
            On June 19, 2019, the court entered an order remanding this action to King County
16
     Superior Court because this court lacks subject matter jurisdiction over Plaintiff Madiha
17
     Miner’s complaint. (See 6/19/19 Order (Dkt. # 6).) The matter is closed, and pursuant to
18
     Local Rule LCR 3(i), the Clerk will remand this action to state court on July 3, 2019. See
19
     Local Rules W.D. Wash. LCR 3(i).
20
            Despite the court’s ruling, on June 25, 2019, Ms. Miner filed three motions. (Mot.
21
     1 (Dkt. # 7); Mot. 2 (Dkt. # 9); Mot. 3 (Dkt. # 10).) The court struck these motions the
22


     ORDER - 1
 1   next day again explaining that it lacks the subject matter jurisdiction to make substantive

 2   rulings in Ms. Miner’s case. (See 6/26/19 Order (Dkt. # 12) at 2; see also 6/19/19 Order

 3   at 2-4 (remanding the action to state court)).

 4          Nevertheless, on July 1, 2019, Ms. Miner filed three more motions. (See Mot. 4

 5   (Dkt. # 14) (seeking the entry of judgment in the amount of $1 million); Mot. 5 (Dkt.

 6   # 15) (seeking the entry of default judgment); Mot. 6 (Dkt. # 16) (seeking the removal of

 7   her case to the United States Supreme Court).) Because the court ordered this matter

 8   remanded for lack of subject matter jurisdiction, the court strikes these motions as well.

 9          In addition, Ms. Miner has several other cases presently pending in the Western

10   District of Washington. (See Case Nos. C19-0821JLR, C19-0822JLR, C19-0846JLR,

11   C19-0848JLR, C19-0849JLR.) In each of these cases, Ms. Miner has filed numerous

12   frivolous motions even though the court has either dismissed her complaint pursuant to

13   28 U.S.C. § 1915(e) or remanded her action to state court. (See id.) If Ms. Miner

14   continues to file such motions in her cases, the court will consider entering a vexatious

15   litigant order against her, which will place litigation restrictions upon her within the

16   Western District of Washington. The All Writs Acts, 28 U.S.C. § 1651(a), provides

17   district courts with the inherent power to enter pre-filing orders against vexatious

18   litigants. Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007).

19   Although such orders should be rare, “[f]lagrant abuse of the judicial process cannot be

20   tolerated because it enables one person to preempt the use of judicial time that properly

21   could be used to consider the meritorious claims of other litigants.” De Long v.

22   Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990).


     ORDER - 2
 1          In sum, the court STRIKES Ms. Miner’s motions (Dkt. ## 14, 15, 16), and will

 2   consider entering a vexatious litigant order against her if she files any more motions in

 3   this matter.

 4          Dated this 3rd day of July, 2019.

 5

 6                                                    A
                                                      JAMES L. ROBART
 7
                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
